EXAMINER’S AMENDMENT

I.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Joseph J. Basista on 10/12/2021.
The application has been amended as follows: 

8. 	(Currently Amended) The SI joint fusion system of claim 3, wherein the first longitudinal member and [[a]]the second longitudinal member each comprise[[s]] at least one bone contacting surface, at least a portion of the at least one bone contacting surface of each member including a smooth or textured surface.

10. (Currently Amended) An SI joint fusion system comprising:
a first base and a first longitudinal member, the first base including a top surface, a bottom surface, and a threaded bore, the first longitudinal member extending away from a first portion of the bottom surface of the first base to a first distal end, the bottom surface of the first base and an inner surface of the first longitudinal member partially enclosing a central space, the central space having an open front surface and an open back surface, each positioned substantially transverse to an implant plane extending through a height dimension of the systemwherein the system comprises an implant plane extending through the first base and the first longitudinal member, the central space having extending through the first base and the first longitudinal member, the threaded bore extending from the top surface of the base through the bottom surface of the base.

11. 	(Currently Amended) The SI joint fusion system of claim 10, further comprising a second longitudinal member extending along the implant plane extending through the first base and the first longitudinal member, the second longitudinal member extending away from a portion of the bottom surface of the first base, the first longitudinal member and the second longitudinal member being spaced apart.

II.	The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose or suggest each and every limitation in combinations as claimed. Specifically, the prior art fails to disclose at least an SI joint fusion system comprising a first base, longitudinal member(s), and threaded bore through base, as claimed. For example, Sazy (US 2020/0155324) discloses a first base (e.g. 147) and longitudinal members (e.g. 103 and/or 106) but fails to disclose at least (i) the longitudinal member(s) and threaded bore through base and interrelationships thereof, such as the manner in which members extend from the base to allow a screw to pass (and the screw); or (ii) the manner in which a member is related to an open peripheral edge as claimed. There would be no obvious reason to modify Sazy to satisfy these and/or all of the claimed limitations without the use of impermissible hindsight reasoning. 


III.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN A. SEVILLA whose telephone number is (571)270-please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/CHRISTIAN A SEVILLA/            Primary Examiner, Art Unit 3775